Exhibit 10.1

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
2nd day of August 2012 (the “Effective Date”), by and between Cowen Group, Inc.,
a Delaware corporation (the “Company”), and Stephen Lasota (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, Executive is currently employed by the Company as the Chief Financial
Officer of Cowen Group, Inc.; and

 

WHEREAS, the Company desires to continue to employ Executive and to enter into
this Agreement embodying the terms of such employment, and Executive desires to
enter into this Agreement and to accept such continued employment, subject to
the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

 

Section 1.                    Definitions.

 

(a)                                                          “Accounting Firm”
shall have the meaning set forth in Section 12(b)(i) hereof.

 

(b)                                                         “Accrued
Obligations” shall mean (i) all accrued but unpaid Base Salary through the date
of termination of Executive’s employment, (ii) any unpaid or unreimbursed
expenses incurred in accordance with Section 7 hereof, and (iii) any benefits
provided under the Company’s employee benefit plans upon a termination of
employment, in accordance with the terms contained therein.

 

(c)                                                          “Agreement” shall
have the meaning set forth in the preamble hereto.

 

(d)                                                         “Annual Bonus” shall
have the meaning set forth in Section 4(a) hereof.

 

(e)                                                          “Annual Performance
Bonus” shall have the meaning set forth in Section 4(a) hereof.

 

(f)                                                            “Base Salary”
shall mean the salary provided for in Section 4(a) hereof or any increased
salary granted to Executive pursuant to Section 4(a) hereof.

 

(g)                                                         “Board” shall mean
the Board of Directors of the Company.

 

(h)                                                         “Cause” shall mean:

 

--------------------------------------------------------------------------------


 

(i)                                     Executive’s conviction of, or pleas of
guilty or nolo contendere to: (x) a felony, or (y) any other criminal offense:
(1) involving moral turpitude, (2) that could serve as the basis for statutory
disqualification, or (3) that is related to the performance of Executive’s job
duties and could result in material harm to the Company (or any of its
affiliates), its reputation, or its employees;

 

(ii)                                  any act of fraud, dishonesty, gross
negligence, gross misconduct, or intentional breach of fiduciary duty in the
performance of Executive’s duties and responsibilities;

 

(iii)                               Executive’s material violation of or failure
to comply with the Company’s (or any of its affiliate’s) material internal
policies, including its policies against discrimination or harassment, or the
rules and regulations of any regulatory or self-regulatory organization with
jurisdiction over the Company or any of its affiliates;

 

(iv)                              Executive’s material or continued failure to
perform the material duties of his position, including, by way of example and
not of limitation, Executive’s material or repeated failure or refusal to follow
instructions reasonably given by the Board (unless such instruction would result
in an illegal or unethical act); or

 

(v)                                 Executive’s material breach of a material
term of this Agreement or any other material written agreement between Executive
and the Company (or any of its affiliates).

 

(i)                                                             “Cause Cure
Notice” shall have the meaning ascribed to such term in Section 8(c)(i) hereof.

 

(j)                                                             “Cause Cure
Notice Period” shall have the meaning ascribed to such term in
Section 8(c)(i) hereof.

 

(k)                                                          “Change in Control”
shall have the meaning ascribed to such term in the Equity and Incentive Plan.

 

(l)                                                             “Cobra Payment”
shall have the meaning ascribed to such term in Section 8(b)(vi).

 

(m)                                                       “Code” shall mean the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder.

 

(n)                                                         “Company” shall have
the meaning set forth in the preamble hereto.

 

(o)                                                         “Company Group”
shall mean the Company together with any direct or indirect subsidiaries of the
Company.

 

(p)                                                         “Compensation
Committee” shall mean the Compensation Committee of the Board.

 

2

--------------------------------------------------------------------------------


 

(q)                                                         “Cure Notice” shall
have the meaning set forth in Section 8(d) hereof.

 

(r)                                                            “Cure Notice
Period” shall have the meaning set forth in Section 8(d) hereof.

 

(s)                                                          “Delay Period”
shall have the meaning set forth in Section 12(a)(i) hereof.

 

(t)                                                            “Disability”
shall mean any physical or mental disability or infirmity of Executive that
prevents the performance of Executive’s duties, with or without reasonable
accommodation, for a period of (i) one hundred fifty (150) consecutive days or
(ii) one hundred eighty (180) non-consecutive days during any twelve (12) month
period, which period may be extended upon review of the Company based on
individual circumstances if required under applicable law.  Any question as to
the existence, extent, or potentiality of Executive’s Disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Executive (which
approval shall not be unreasonably withheld).  The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

 

(u)                                                         “Effective Date”
shall have the meaning set forth in the preamble hereto.

 

(v)                                                         “Equity Benefits”
shall have the meaning set forth in Section 8(b)(v).

 

(w)                                                       “Equity and Incentive
Plan” shall mean the Company’s 2010 Equity and Incentive Plan, as the same may
be amended and/or restated from time to time.

 

(x)                                                           “Excise Tax” shall
have the meaning set forth in Section 12(b) hereof.

 

(y)                                                         “Executive” shall
have the meaning set forth in the preamble hereto.

 

(z)                                                           “Good Reason”
shall mean, without Executive’s consent, (i) any requirement that Executive’s
services during the Term be rendered primarily at a location or locations other
than the Company’s offices in the New York, New York metropolitan area, other
than temporarily for disaster planning business continuity purposes; (ii) a
material diminution by the Company of Executive’s roles and responsibilities as
the Chief Financial Officer of Cowen Group, Inc.; or (iii) any material breach
of this Agreement by the Company.  Executive acknowledges and agrees that his
exclusive remedy in the event of any material breach of this Agreement shall be
to assert Good Reason pursuant to the terms and conditions of
Section 8(e) hereof.  Notwithstanding the foregoing, during the Term, in the
event that the Board reasonably believes that Executive may have engaged in
conduct that could constitute Cause hereunder, the Board may, in its sole and
absolute discretion, suspend Executive from performing his duties hereunder, and
in no event shall any such suspension constitute an event pursuant to which
Executive may terminate employment with Good Reason or otherwise constitute a
breach

 

3

--------------------------------------------------------------------------------


 

hereunder; provided, that no such suspension shall alter the Company’s
obligations under this Agreement during such period of suspension.

 

(aa)                                                    “Initial Term” shall
have the meaning set forth in Section 2(b) hereof.

 

(bb)                                               “Minimum Bonus” shall have
the meaning set forth in Section 4(b).

 

(cc)                                                 “Minimum Retirement Age”
shall have the meaning set forth in Section 2(c) hereof.

 

(dd)                                               “Non-Interference Agreement”
shall mean the Confidentiality, Non-Interference, and Invention Assignment
Agreement attached hereto as Exhibit A.

 

(ee)                                                 “Non-Interference Notice”
shall have the meaning set forth in Section 8(d) hereof.

 

(ff)                                                        “Parachute Payments”
shall have the meaning set forth in Section 12(b) hereof.

 

(gg)                                               “Person” shall mean any
individual, corporation, partnership, limited liability company, joint venture,
association, joint-stock company, trust (charitable or non-charitable),
unincorporated organization, or other form of business entity.

 

(hh)                                               “Pro Rata Annual Bonus” shall
have the meaning set forth in Section 8(b)(iii) hereof.

 

(ii)                                                          “Release of
Claims” shall mean the Release of Claims in substantially the same form attached
hereto as Exhibit B (as the same may be revised from time to time by the Company
in order to assure its validity upon the reasonable advice of counsel).

 

(jj)                                                          “Repayment
Obligation” shall have the meeting set forth in Section 8(d).

 

(kk)                                                 “Retirement Date” shall
have the meaning set forth in Section 2(c) hereof.

 

(ll)                                                          “Section 409A”
shall mean Section 409A of the Code.

 

(mm)                                           “Severance Benefits” shall have
the meaning set forth in Section 8(g) hereof.

 

(nn)                                               “Term” shall have the meaning
set forth in Section 2(b) hereof.

 

(oo)                                               “Tranche 1 Equity Award”
shall have the meaning set forth in Section 4(d)(i) below.

 

4

--------------------------------------------------------------------------------


 

(pp)                                                  “Tranche 2 Equity Award”
shall have the meaning set forth in Section 4(d)(i)(B) below.

 

Section 2.                    Acceptance and Term.

 

(a)                                                          The Company agrees
to employ Executive, and Executive agrees to serve the Company, on the terms and
conditions set forth herein.

 

(b)                                                         The term (the
“Term”) shall commence on the Effective Date and unless terminated sooner as
provided in Section 8 hereof, shall continue during the period ending on the
close of business on April 30, 2015 (the “Initial Term”).  Thereafter, the Term
shall be automatically extended, without further action by the Company or
Executive, by one (1) additional year first on the expiration of the Initial
Term, and then on each subsequent anniversary thereafter, unless, not less than
thirty (30) days prior to the end of the Term (including any extension thereof),
either Executive or the Company shall have notified the other in writing of his
or its intention not to further extend the Term.  In the event that the Company
elects not to extend the Term, such non-extension shall be deemed to be a
termination by the Company without Cause pursuant to Section 8(d) below;
provided, that such termination shall constitute a termination for Cause under
Section 8(c) under either of the two following circumstances:   (A) for Cause
existing prior to the Company giving its notice not to extend the Term, at the
time the Company gives Executive notice of its intention not to extend the Term,
the Company shall notify Executive of such Cause in accordance with the
provisions of Section 8(c)(i) at least thirty (30) days before the expiration of
the Term and Executive shall be provided the opportunity to cure in accordance
with the provisions of Section 8(c)(i); or (B) for Cause arising after the
Company gives its notice not to extend the Term and up until the expiration date
of the Term (which, for this purpose, shall only include any of the matters set
forth in clauses (i) and (ii) of Section 1(g) hereof), the Company shall notify
Executive of such Cause under clauses (i) or (ii) of Section 1(g) hereof within
thirty (30) days after the expiration of the Term in accordance the provisions
of Section 8(c)(i).  In the event that Executive elects not to extend the Term
(and the Company does not notify Executive either upon delivery of notice
pursuant to clause (A) above or within thirty (30) days after the expiration of
the Term pursuant to clause (B) above that grounds existed to terminate
Executive for Cause), such non-extension shall be deemed to be a termination by
Executive without Good Reason pursuant to Section 8(f) below.

 

(c)                                                          Notwithstanding
anything herein to the contrary, upon the Executive reaching the age of
fifty-seven and a half (57.5) (the “Minimum Retirement Age”) and provided that
the Executive has been continuously employed by the Company from the date hereof
through attainment of the Minimum Retirement Age, the Executive shall be
entitled to notify the Company of his intention to retire from the Company upon
ninety (90) days’ notice (the date of such retirement, the “Retirement Date”). 
Upon such retirement, all outstanding Company equity awards and unvested
deferred compensation held by Executive as of the Retirement Date shall continue
to vest in accordance with their terms as if Executive had continued to be
actively employed by the Company (provided that any payment or settlement
provisions set forth in such grant, award, or similar agreement that are
required pursuant to Section 409A shall remain effective) for so long as
Executive does not engage, (x) at any time prior to the applicable vesting
dates, in any Competitive Activities (as defined in the Non-Interference
Agreement), or (y) during the first twelve (12) months following such
termination

 

5

--------------------------------------------------------------------------------


 

only, in any Interfering Activities (as defined in the Non-Interference
Agreement).  During any period which Executive is entitled to continued vesting
pursuant to the immediately preceding sentence, Executive shall promptly provide
the Company with notice following his engagement in any activities which could
reasonably be considered Competitive Activities or, during the first twelve (12)
months following such termination, Interfering Activities.

 

Section 3.                    Position, Duties, and Responsibilities; Place of
Performance.

 

(a)                                                          Position, Duties,
and Responsibilities.  During the Term, Executive shall be employed and continue
to serve as the Chief Financial Officer of Cowen Group, Inc. and shall also
continue to serve as a member of the Company’s Operating Committee.  Executive
shall have such duties and responsibilities commensurate with such titles. 
Executive also agrees to serve as an officer and/or director of any other member
of the Company Group, in each case without additional compensation.  Executive
shall initially report directly to the Chief Executive Officer of the Company.

 

(b)                                                         Performance. 
Executive shall devote his full business time, attention, skill, and reasonable
best efforts to the performance of his duties under this Agreement and shall not
engage in any other business or occupation during the Term, including, without
limitation, any activity that (x) conflicts with the interests of the Company or
any other member of the Company Group, (y) interferes with the proper and
efficient performance of Executive’s duties for the Company, or (z) interferes
with Executive’s exercise of judgment in the Company’s best interests. 
Notwithstanding the foregoing, nothing herein shall preclude Executive from
(i) serving, with the prior written consent of the Board, as a member of the
boards of directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations
(with the understanding that the Board shall consent to Executive’s continuing
membership on all such boards or their equivalents which he holds as of the
Effective Date as listed on Exhibit C attached hereto), (ii) engaging in
charitable activities and community affairs, and (iii) managing his personal
investments and affairs; provided, however, that the activities set out in
clauses (i), (ii), and (iii) shall be limited by Executive so as not to
materially interfere, individually or in the aggregate, with the performance of
his duties and responsibilities hereunder.

 

(c)                                                          Principal Place of
Employment.  Executive’s principal place of employment shall be in New York, New
York, although Executive understands and agrees that he may be required to
travel from time to time for business reasons.

 

Section 4.                    Compensation.

 

During the Term, Executive shall be entitled to the following compensation:

 

(a)                                                          Base Salary. 
Executive shall be paid an annualized Base Salary, payable in accordance with
the regular payroll practices of the Company, of not less than $450,000
(commencing with the 2012 calendar year), with increases, if any, as may be
approved in writing by the Compensation Committee.  Executive’s Base Salary
shall be subject to annual review and may be increased, but not decreased,
during the Term.

 

6

--------------------------------------------------------------------------------


 

(b)                                                         Minimum Bonus.  For
each calendar year during which Executive is employed by the Company (commencing
with the 2012 calendar year), he shall be entitled to a minimum cash bonus (the
“Minimum Bonus”) of $300,000 annually, which amount shall be paid to the
Executive in quarterly installments of $75,000 during the calendar year with
each installment paid to the Executive as soon as administratively practicable
following each quarter end (but in all events within 30 days thereafter) if the
Executive remains employed by the Company as of the last day of such quarter;
provided, that the quarterly payments for the first two quarters of the 2012
calendar year shall be paid to Executive as soon as administratively practicable
following the date hereof (but in all events within 30 days thereafter).

 

(c)                                                          Annual Performance
Bonus.  For each calendar year during which Executive is employed by the Company
(commencing with the 2012 calendar year), he shall be entitled to earn an annual
performance-based bonus (the “Annual Performance Bonus”) pursuant to an annual
incentive plan as determined by the Compensation Committee.  The amount of the
Annual Performance Bonus payable shall be contingent upon the achievement of
reasonable, pre-established, and objective performance goals established by the
Compensation Committee in accordance with Treas. Reg. §1.162-27(e) for such
taxable year and communicated to Executive.  Executive’s Annual Performance
Bonus and the applicable performance goals shall be determined by the
Compensation Committee consistently with and on the same basis as, and shall
have terms and conditions no less favorable than those that apply to, other
similarly situated executives of the Company; provided, however, that the
Compensation Committee shall retain all discretion consistent with this
Agreement to set such applicable performance goals and any applicable minimum or
maximum amount of the Annual Performance Bonus (the Minimum Bonus and Annual
Performance Bonus collectively referred to as the “Annual Bonus”).   
Executive’s Annual Bonuses may, at the discretion of the Compensation Committee,
and consistent with similarly situated executives of the Company, include a
certain percentage of restricted securities, other stock or security-based
awards or deferred cash or other deferred compensation; provided, that no more
than fifty percent (50%) of any amounts deferred pursuant to this sentence may
be in the form of restricted securities or other stock or security based
awards.  The portion of the Annual Bonus payable in undeferred cash shall be
paid to Executive at the same time as annual bonuses are generally payable to
other senior executives of the Company subject to Executive’s continuous
employment through the payment date, but in no event later than March 15 of a
calendar year for the Annual Bonus that relates to the immediately preceding
calendar year.

 

(d)                                                         Equity Awards.

 

(i)                                     New Grants.

 

(A)                              Promptly following the Effective Date, the
Company shall grant Executive restricted stock units covering 50,000 shares of
the Company’s common stock (the “Tranche 1 Equity Award”) pursuant to the terms
of the Equity and Incentive Plan.  The Tranche 1 Equity Award shall vest
immediately upon the grant date.  The Tranche 1 Equity Award will be subject to
the terms and conditions of the Equity and Incentive Plan and an award
agreement, in a form reasonably acceptable to the Company.

 

(B)                                Promptly following the first anniversary of
the Effective Date, the Company shall grant Executive additional restricted
stock units covering 150,000

 

7

--------------------------------------------------------------------------------


 

shares of the Company’s common stock (the “Tranche 2 Equity Award”) pursuant to
the terms of the Equity and Incentive Plan (or any successor thereto).  The
Tranche 2 Equity Award shall vest in three equal installments on May 15, 2013,
May 15, 2014 and April 29, 2015, subject to Executive being in employment status
on the applicable vesting dates, unless otherwise accelerated.  The Tranche 2
Equity Award will be subject to the terms and conditions of the Equity and
Incentive Plan (or any successor thereto) and an award agreement, in a form
reasonably acceptable to the Company.

 

(e)                                                          Long-Term Incentive
Plan and Investment Partnerships.  In the event that the Company or any other
member of the Company Group establishes a long-term incentive plan or an
investment partnership pursuant to which senior executives of the Company are
eligible to participate in such long-term incentive plan or new investments made
by the Company or any other member of the Company Group, Executive shall be
eligible to participate in such long-term incentive plan and/or investment
partnership on such terms and subject to such conditions as are generally
applicable to other executives participating in such long-term incentive plan
and/or investment partnership.  Nothing herein shall be construed to require the
Company or any other member of the Company Group to establish or maintain any
such long-term incentive plan or investment partnership or for any such
long-term incentive plan or investment partnership to contain any specific terms
or conditions.

 

Section 5.                    Executive Benefits.

 

During the Term, Executive shall be entitled to participate in health,
insurance, retirement, and other benefits provided generally to similarly
situated employees of the Company.  Executive shall also be entitled to the same
number of holidays, vacation days, and sick days, as well as any other benefits,
in each case as are generally allowed to similarly situated employees of the
Company in accordance with the Company policy as in effect from time to time. 
Nothing contained herein shall be construed to limit the Company’s ability to
amend, suspend, or terminate any employee benefit plan or policy at any time
without providing Executive notice, and the right to do so is expressly
reserved.

 

Section 6.                    Key-Man Insurance.

 

At any time during the Term, the Company shall have the right to insure the life
of Executive for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine.  All premiums payable thereon shall be the
obligation of the Company.  Executive shall have no interest in any such policy,
but agrees to cooperate with the Company in procuring such insurance by
submitting to physical examinations, supplying all information required by the
insurance company, and executing all necessary documents, provided that no
financial obligation is imposed on Executive by any such documents.

 

Section 7.                    Reimbursement of Business and Legal Expenses.

 

During the Term, the Company shall pay (or promptly reimburse Executive) for
documented, out-of-pocket expenses reasonably incurred by Executive in the
course of performing his duties and responsibilities hereunder, which are
consistent with the Company’s policies in effect from time to time with respect
to business expenses, subject to the Company’s requirements with respect to
reporting of such expenses.  Promptly following the submission of a

 

8

--------------------------------------------------------------------------------


 

reasonably detailed invoice (or invoices), Executive shall be reimbursed during
2012 for up to $5,000 for the reasonable legal expenses incurred by Executive in
connection with preparation of this Agreement.

 

Section 8.                    Termination of Employment.

 

(a)                                                          General.  The Term
shall terminate earlier than as provided in Section 2(b) hereof upon the
earliest to occur of (i) Executive’s death, (ii) a termination by reason of a
Disability, (iii) a termination by the Company with or without Cause, and (iv) a
termination by Executive with or without Good Reason.  Upon any termination of
Executive’s employment for any reason, except as may otherwise be requested by
the Company in writing and agreed upon in writing by Executive, Executive shall
resign from any and all directorships, committee memberships, and any other
positions Executive holds with the Company or any other member of the Company
Group.  Notwithstanding anything herein to the contrary, the payment (or
commencement of a series of payments) hereunder of any nonqualified deferred
compensation (within the meaning of Section 409A) upon a termination of
employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in this Section 8 as if
Executive had undergone such termination of employment (under the same
circumstances) on the date of his ultimate “separation from service.”

 

(b)                                                         Termination Due to
Death or Disability.  Executive’s employment shall terminate automatically upon
his death.  The Board or the Chief Executive Officer of the Company may
terminate Executive’s employment immediately upon the occurrence of a
Disability, such termination to be effective upon Executive’s receipt of written
notice of such termination.  Upon Executive’s death or in the event that
Executive’s employment is terminated due to his Disability, Executive or his
estate or his beneficiaries, as the case may be, shall be entitled to:

 

(i)                                     The Accrued Obligations, paid in
accordance with the Company’s payroll practices and applicable law;

 

(ii)                                  Any unpaid Annual Bonus in respect of any
completed fiscal year that has ended prior to the date of such termination,
which amount shall be paid at such time annual bonuses are paid to other senior
executives of the Company, but in no event later than the date that is 2½ months
following the last day of the fiscal year in which such termination occurred;

 

(iii)                               A pro rata amount of the Annual Bonus for
the year of termination (the “Pro Rata Annual Bonus”), determined by multiplying
the average Annual Bonus paid to Executive for the two years immediately
preceding such termination by a fraction, the numerator is the number of days
elapsed from the commencement of such year through and including the date of
such termination and the denominator is 365 (or 366 if such termination occurs
during a leap year), with such amount to be paid on the sixty-day anniversary of
such termination;

 

9

--------------------------------------------------------------------------------


 

(iv)                              If such termination occurs prior to the grant
of the Tranche 2 Equity Award, an immediate grant of the Tranche 2 Equity Award,
which shall be fully vested as of the date of grant.  If at the time such grant
is required to be made (i) insufficient shares remain available under the
Company’s Equity and Incentive Plan or (ii) the shares underlying such award
cannot be registered pursuant to an effective Registration Statement on
Form S-8, Executive or Executive’s estate will receive the equivalent value of
the Tranche 2 Equity Award (based on the closing price of the Company’s common
stock on the date of termination) in a cash payment with such amount to be paid
on the sixty-day anniversary of such termination;

 

(v)                                 All outstanding Company equity awards and
unvested deferred compensation shall become fully vested (and, as applicable,
exercisable), and all restrictions thereon shall lapse, effective as of the date
of termination (provided that any payment or settlement provisions set forth in
such grant, award, or other similar agreement that are required pursuant to
Section 409A shall remain effective) (the “Equity Benefits”); and

 

(vi)                              A lump sum cash payment equal to twenty four
(24) times the “applicable percentage” of the monthly COBRA premium cost
applicable to Executive if Executive (or his dependents) were to elect COBRA
coverage in connection with such termination, with such amount to be paid on the
sixty-day anniversary of such termination (such payment referred to herein as
the “COBRA Payment”).   For purposes hereof, the “applicable percentage” shall
be the percentage of Employee’s health care premium costs covered by the Company
as of the date of termination.

 

Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 8(b), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

 

(c)                                                                     
Termination by the Company with Cause.

 

(i)                                     The Company may terminate Executive’s
employment at any time with Cause, effective upon Executive’s receipt of written
notice of such termination; provided, however, that, to the extent that such act
or acts or failure or failures to act giving rise to Cause are curable,
Executive shall be given not less than thirty (30) days’ written notice by the
Board (the “Cause Cure Notice”) of the Company’s intention to terminate him with
Cause, such notice to state in detail the particular act or acts or failure or
failures to act that constitute the grounds on which the proposed termination
with Cause is based, and such termination shall be effective at the expiration
of such thirty (30) day notice period (the “Cause Cure Notice Period”)  unless
Executive has materially cured such act or acts or failure or failures to act
that give rise to Cause during such period.

 

(ii)                                  In the event that the Company terminates
Executive’s employment with Cause, he shall be entitled only to the Accrued
Obligations.  Following such termination of Executive’s employment with Cause,
except as set forth in this Section 8(c)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

(d)                                                                    
Termination by the Company without Cause.  The Company may terminate Executive’s
employment at any time without Cause, effective upon Executive’s receipt of
written notice of such termination.  In the event that Executive’s employment is
terminated by

 

10

--------------------------------------------------------------------------------


 

the Company without Cause (other than due to death or Disability), Executive
shall be entitled to:

 

(i)                                     The Accrued Obligations, paid in
accordance with the Company’s payroll practices and applicable law;

 

(ii)                                  Any unpaid Annual Bonus in respect of any
completed fiscal year that has ended prior to the date of such termination,
which amount shall be paid at such time annual bonuses are paid to other senior
executives of the Company, but in no event later than the date that is 2½ months
following the last day of the fiscal year in which such termination occurred;

 

(iii)                               The Pro Rata Annual Bonus, which shall be
paid on the sixty-day anniversary of such termination;

 

(iv)                              A lump sum cash payment in an amount equal to
one and one half (1 1/2) times the average amount of compensation reflected on
the Executive’s W-2 Form from the Company for the two (2) years immediately
preceding such termination; provided, that such lump sum cash payment will not
be more than $1.5 million, with such amount to be paid on the sixty (60) day
anniversary of such termination; provided, further, that if such termination
occurs in connection with or following a Change in Control, instead of the lump
sum cash payment described above, Executive shall be entitled to a lump sum cash
payment in an amount equal to two and one half (2 1/2) times the average amount
of compensation reflected on the Executive’s W-2 Form from the Company for the
two (2) years immediately preceding such termination; provided, that such lump
sum cash payment will be not be more than $2.5 million, with such amount to be
paid on the sixty (60) day anniversary of such termination;

 

(v)                                 If such termination occurs prior to the
grant of the Tranche 2 Equity Award, an immediate grant of the Tranche 2 Equity
Award, which shall be fully vested as of the date of grant.  If at the time such
grant is required to be made (i) insufficient shares remain available under the
Company’s Equity and Incentive Plan or (ii) the shares underlying such award
cannot be registered pursuant to an effective Registration Statement on Form
S-8, Executive or Executive’s estate will receive the equivalent value of the
Tranche 2 Equity Award (based on the closing price of the Company’s common stock
on the date of termination) in a cash payment with such amount to be paid on the
sixty-day anniversary of such termination;

 

(vi)                              The Equity Benefits; and

 

(vii)                           the COBRA Payment, which shall be paid on the
sixty-day anniversary of such termination.

 

Following such termination of Executive’s employment by the Company without
Cause, except as set forth in this Section 8(d), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.  For the
avoidance of doubt, Executive’s sole and exclusive remedy upon a termination of
employment by the Company without Cause shall be receipt of the Severance
Benefits.

 

11

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing and as set forth in this paragraph, upon the
Executive’s material breach of, and failure to cure if applicable, any provision
of the Non-Interference Agreement, the payments and benefits described in
clauses (ii), (iii), (iv), (v), (vi), and (vii) above shall immediately
terminate, or to the extent they have already been received, become repayable by
the Executive (the “Repayment Obligations”).  The Company will provide the
Executive with written notice detailing the act(s) that constitute the grounds
for the material breach of the Non-Interference Agreement (the “Non-Interference
Notice”).  The Executive shall provide written notice to the Company (the “Cure
Notice”) within fifteen (15) days of receipt of the Non-Interference Notice (the
“Cure Notice Period”) as to whether he believes the material breach is capable
of being cured.  If the Executive does not challenge that the material breach
has occurred or does not provide a Cure Notice to the Company within the Cure
Notice Period, the payments and benefits described in clauses (ii), (iii), (iv),
(v), (vi), and (vii) above shall immediately cease and the Repayment Obligations
shall become repayable within thirty (30) days (a) after the expiration of the
of the Cure Notice Period; or (b) if a Cure Notice is provided within the Cure
Notice Period, upon the expiration of thirty (30) days after the end of the Cure
Notice Period if the Executive has failed to cure the material breach.  If the
Executive challenges that the material breach has occurred or the Company
challenges that the material breach has been cured, the parties shall be
entitled to seek a determination by a court consistent with the terms of Section
10(a) of the Non-Interference Agreement on the issues of whether the Executive
has committed a material breach and, if so, whether such breach has been cured. 
The parties agree that the prevailing party shall be entitled to an award of
legal fees, costs and expenses reasonably incurred by the prevailing party in
connection with the court proceeding and any subsequent appeals. If the court
determines, in a final judgment, that the Executive committed a material breach
and that such material breach has not been cured, the payments and benefits
described in clauses (ii), (iii), (iv), (v), (vi), and (vii) above shall
immediately cease and the Repayment Obligations shall become repayable within
thirty (30) days of the court order in favor of the Company (to the extent such
obligations are not stayed pending any appeals), and the court shall retain
jurisdiction to finally resolve issues relating to the award of legal fees,
costs and expenses reasonably incurred by the Company as the prevailing party. 
If the court determines, in a final judgment, that the Executive has not
committed a material breach, or that he did commit a material breach which has
been cured, the payments and benefits described in clauses (ii), (iii), (iv),
(v), (vi), and (vii) above shall continue to the extent not previously paid,
together with any arrearages due with interest to be determined by the court (to
the extent such obligations are not stayed pending any appeals), and the court
shall retain jurisdiction to finally resolve issues relating to the award of
legal fees, costs and expenses reasonably incurred by the Executive as the
prevailing party.

 

(e)                                                          Termination by
Executive with Good Reason.  Executive may terminate his employment with Good
Reason by providing the Company thirty (30) days’ written notice setting forth
in reasonable specificity the event that constitutes Good Reason, which written
notice, to be effective, must be provided to the Company within ninety (90) days
of the occurrence of such event.  During such thirty (30) day notice period, the
Company shall have a cure right (if curable), and if not cured within such
period, Executive’s termination will be effective upon the expiration of such
cure period, and Executive shall be entitled to the same payments and benefits
as provided in Section 8(d) hereof for a termination by the Company without
Cause (including the increased lump sum cash payment as provided in Section
8(d)(iv) in the event such termination occurs following a Change in Control),
subject to the same

 

12

--------------------------------------------------------------------------------


 

conditions on payment and benefits as described in Section 8(d) hereof. 
Following such termination of Executive’s employment by Executive with Good
Reason, except as set forth in this Section 8(e), Executive shall have no
further rights to any compensation or any other benefits under this Agreement. 
For the avoidance of doubt, Executive’s sole and exclusive remedy upon a
termination of employment with Good Reason shall be receipt of the Severance
Benefits.

 

(f)                                                            Termination by
Executive without Good Reason.  If Executive intends to terminate his employment
without Good Reason, Executive shall provide the Company with at least thirty
(30) days written notice of such termination.  Once Executive provides the
Company with notice, he will receive only his Base Salary in accordance with the
Company’s payroll practices, and will not be eligible to receive any bonus.  In
the event of a termination of employment by Executive under this Section 8(f)
(and without regard to whether or not Executive provides written notice in
accordance with the preceding sentence), Executive shall be entitled only to the
Accrued Obligations following the termination date set forth in his notice of
termination.  In the event of termination of Executive’s employment under this
Section 8(f), the Company may, in its sole and absolute discretion, by written
notice accelerate such date of termination without changing the characterization
of such termination as a termination by Executive without Good Reason. 
Following such termination of Executive’s employment by Executive without Good
Reason pursuant to this Section 8(f), except as set forth in this Section 8(f),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

 

(g)                                                         Release. 
Notwithstanding any provision herein to the contrary, the payment of any amount
or provision of any benefit pursuant to subsection (b), (d), or (e) of this
Section 8 (other than the Accrued Obligations) (collectively, the “Severance
Benefits”) shall be conditioned upon Executive’s execution, delivery to the
Company, and non-revocation of the Release of Claims (and the expiration of any
revocation period contained in such Release of Claims) within sixty (60) days
following the date of Executive’s termination of employment hereunder.  If
Executive fails to execute the Release of Claims in such a timely manner so as
to permit any revocation period to expire prior to the end of such sixty (60)
day period, or timely revokes his acceptance of such release following its
execution, Executive shall not be entitled to any of the Severance Benefits. 
Further, to the extent that (i) such termination of employment occurs within
sixty (60) days of the end of any calendar year, and (ii) any of the Severance
Benefits constitutes “nonqualified deferred compensation” for purposes of
Section 409A, any payment of any amount or provision of any benefit otherwise
scheduled to occur prior to the sixtieth (60th) day following the date of
Executive’s termination of employment hereunder, but for the condition on
executing the Release of Claims as set forth herein, shall not be made prior to
the first day of the second calendar year, after which any remaining Severance
Benefits shall thereafter be provided to Executive according to the applicable
schedule set forth herein.  For the avoidance of doubt, in the event of
Executive’s death or Disability, Executive’s obligations herein to execute and
not revoke the Release of Claims may be satisfied on his behalf by his estate or
a person having legal power of attorney over his affairs and the Company shall,
promptly following notice of such death or Disability and the Company’s receipt
of contact information for his estate or person have legal power of attorney
over his affairs, deliver a copy of the release to such estate or person.

 

13

--------------------------------------------------------------------------------


 

Section 9.                    Non-Interference Agreement.

 

As a condition of, and prior to commencement of, Executive’s employment with the
Company under this Agreement, Executive shall have executed and delivered to the
Company the Non-Interference Agreement.  The parties hereto acknowledge and
agree that this Agreement and the Non-Interference Agreement shall be considered
separate contracts, and the Non-Interference Agreement will survive the
termination of this Agreement for any reason.

 

Section 10.              Taxes.

 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law.  Executive acknowledges and
represents that the Company has not provided any tax advice to him in connection
with this Agreement and that he has been advised by the Company to seek tax
advice from his own tax advisors regarding this Agreement and payments that may
be made to him pursuant to this Agreement, including specifically, the
application of the provisions of Section 409A to such payments.

 

Section 11.              Set Off; Mitigation.

 

The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Executive to the Company or its affiliates to the
extent permitted by applicable law; provided, however, that to the extent any
amount so subject to set-off, counterclaim, or recoupment is payable in
installments hereunder, such set-off, counterclaim, or recoupment shall not
modify the applicable payment date of any installment, and to the extent an
obligation cannot be satisfied by reduction of a single installment payment, any
portion not satisfied shall remain an outstanding obligation of Executive and
shall be applied to the next installment only at such time the installment is
otherwise payable pursuant to the specified payment schedule.  Executive shall
not be required to mitigate the amount of any payment provided pursuant to this
Agreement by seeking other employment or otherwise, and the amount of any
payment provided for pursuant to this Agreement shall not be reduced by any
compensation earned as a result of Executive’s other employment or otherwise.

 

Section 12.              Additional Tax Provisions.

 

(a)                                                          Section 409A
Provisions.  Notwithstanding any provision in this Agreement to the contrary-

 

(i)                                     Any payment otherwise required to be
made hereunder to Executive at any date as a result of the termination of
Executive’s employment shall be delayed for such period of time to the extent
necessary to meet the requirements of Section 409A(a)(2)(B)(i) of the Code (the
“Delay Period”).  On the first business day following the expiration of the
Delay Period, Executive shall be paid, in a single cash lump sum, an amount
equal to the aggregate amount of all payments delayed pursuant to the preceding
sentence, and any remaining payments not so delayed shall continue to be paid
pursuant to the payment schedule set forth herein.

 

14

--------------------------------------------------------------------------------


 

(ii)                                  Each payment in a series of payments
hereunder shall be deemed to be a separate payment for purposes of Section 409A.

 

(iii)                               To the extent that any right to
reimbursement of expenses or payment of any benefit in-kind under this Agreement
constitutes nonqualified deferred compensation (within the meaning of Section
409A), (i) any such expense reimbursement shall be made by the Company no later
than the last day of the taxable year following the taxable year in which such
expense was incurred by Executive, (ii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (iii) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year;
provided, that the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect.

 

(iv)                              While the payments and benefits provided
hereunder are intended to be structured in a manner to avoid the implication of
any penalty taxes under Section 409A, in no event whatsoever shall the Company
or any of its affiliates (including, without limitation, the Company) be liable
for any additional tax, interest, or penalties that may be imposed on Executive
as a result of Section 409A or any damages for failing to comply with Section
409A (other than for withholding obligations or other obligations applicable to
employers, if any, under Section 409A).

 

(b)                                                         Modified Cutback. 
If any payment, benefit or distribution of any type to or for the benefit of
Executive, whether paid or payable, provided or to be provided, or distributed
or distributable pursuant to the terms of this Agreement or otherwise
(collectively, the “Parachute Payments”) would subject Executive to the excise
tax imposed under Section 4999 of the Code (the “Excise Tax”), the Parachute
Payments shall be reduced so that the maximum amount of the Parachute Payments
(after reduction) shall be one dollar ($1.00) less than the amount which would
cause the Parachute Payments to be subject to the Excise Tax; provided that the
Parachute Payments shall only be reduced to the extent the after-tax value of
amounts received by Executive after application of the above reduction would
exceed the after-tax value of the amounts received without application of such
reduction.  For this purpose, the after-tax value of an amount shall be
determined taking into account all federal, state, and local income, employment
and excise taxes applicable to such amount.  Unless Executive shall have given
prior written notice to the Company to effectuate a reduction in the Parachute
Payments if such a reduction is required, any such notice consistent with the
requirements of Section 409A to avoid the imputation of any tax, penalty or
interest thereunder, the Company shall reduce or eliminate the Parachute
Payments by first reducing or eliminating any cash severance benefits (with the
payments to be made furthest in the future being reduced first), then by
reducing or eliminating any accelerated vesting of stock options or similar
awards, then by reducing or eliminating any accelerated vesting of restricted
stock or similar awards, then by reducing or eliminating any other remaining
Parachute Payments; provided, that no such reduction or elimination shall apply
to any non-qualified deferred compensation amounts (within the meaning of
Section 409A) to the extent such reduction or elimination would accelerate or
defer the timing of such payment in manner that does not comply with Section
409A.

 

15

--------------------------------------------------------------------------------


 

(i)                                     An initial determination as to whether
(i) any of the Parachute Payments received by Executive in connection with the
occurrence of a change in the ownership or control of the Company or in the
ownership of a substantial portion of the assets of the Company shall be subject
to the Excise Tax, and (ii) the amount of any reduction, if any, that may be
required pursuant to Section 12(b) above, shall be made by an independent
accounting firm selected by the Company and reasonably acceptable to Executive
(the “Accounting Firm”) prior to the consummation of such change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company.  Executive shall be furnished
with notice of all determinations made as to the Excise Tax payable with respect
to Executive’s Parachute Payments, together with the related calculations of the
Accounting Firm, promptly after such determinations and calculations have been
received by the Company.

 

(ii)                                  For purposes of this Section 12(b) —

 

(A)                              no portion of the Parachute Payments, the
receipt or enjoyment of which the Participant shall have effectively waived in
writing prior to the date of payment of the Parachute Payments, shall be taken
into account;

 

(B)                                no portion of the Parachute Payments shall be
taken into account which in the opinion of the Accounting Firm does not
constitute a “parachute payment” within the meaning of Section 280G(b)(2) of the
Code;

 

(C)                                the Parachute Payments shall be reduced only
to the extent necessary so that the Parachute Payments (other than those
referred to in the immediately preceding clause (A) or (B)) in their entirety
constitute reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code or are otherwise not subject to
disallowance as deductions, in the opinion of the auditor or tax counsel
referred to in such clause (B); and

 

(D)                               the value of any non-cash benefit or any
deferred payment or benefit included in the Parachute Payments shall be
determined by the Accounting Firm based on Sections 280G and 4999 of the Code,
or on substantial authority within the meaning of Section 6662 of the Code.

 

Section 13.              Successors and Assigns; No Third-Party Beneficiaries.

 

(a)                                                          The Company.  This
Agreement shall inure to the benefit of the Company and its respective
successors and assigns.  Neither this Agreement nor any of the rights,
obligations, or interests arising hereunder may be assigned by the Company to a
Person (other than another member of the Company Group, or its or their
respective successors) without Executive’s prior written consent (which shall
not be unreasonably withheld, delayed, or conditioned); provided, however, that
in the event of a sale of all or substantially all of the assets of the Company
or any direct or indirect division or subsidiary thereof to which Executive’s
employment primarily relates, the Company may provide that this Agreement will
be assigned to, and assumed by, the acquiror of such assets, it being agreed
that in such circumstances, Executive’s consent will not be required in
connection therewith.

 

16

--------------------------------------------------------------------------------


 

(b)                                                         Executive. 
Executive’s rights and obligations under this Agreement shall not be
transferable by Executive by assignment or otherwise, without the prior written
consent of the Company; provided, however, that if Executive shall die, all
amounts then payable to Executive hereunder shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee, or other designee, or
if there be no such designee, to Executive’s estate.

 

(c)                                                          No Third-Party
Beneficiaries.  Except as otherwise set forth in Section 8(b) or Section 13(b)
hereof, nothing expressed or referred to in this Agreement will be construed to
give any Person other than the Company, the other members of the Company Group,
and Executive any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement.

 

Section 14.              Non-Disparagement.

 

(a)                      Executive agrees that during the Term and at all times
thereafter, Executive will not make any disparaging or defamatory comments
regarding any member of the Company Group or its respective current or former
directors, managers, officers, or employees in any respect or make any comments
concerning any aspect of my relationship with any member of the Company Group or
any conduct or events which precipitated any termination of Executive’s
employment from any member of the Company Group.  However, Executive’s
obligations under this Section 15(a) shall not apply to disclosures required by
applicable law, regulation, or order of a court or governmental agency.

 

(b)                     The Company agrees that during the Term and at all times
thereafter, the Company will instruct its directors, officers, and key employees
not to make any disparaging or defamatory remarks against Executive regarding
any aspect of his relationship with any member of the Company Group or any
conduct or events which precipitated any termination of his employment from any
member of the Company Group.  However, the Company’s obligations under this
Section 15(b) shall not apply to disclosures required by applicable law,
regulation, or order of a court or governmental agency.

 

Section 15.              Waiver and Amendments.

 

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board.  No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

 

Section 16.              Severability.

 

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and

 

17

--------------------------------------------------------------------------------


 

enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision hereof.

 

Section 17.              Governing Law and Jurisdiction.

 

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. 
ANY DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR CLAIM OF
BREACH HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION
EXISTS, AND IN ANY COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK, BUT ONLY
IN THE EVENT FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE
COURTS.  BY EXECUTION OF THIS AGREEMENT, THE PARTIES HERETO, AND THEIR
RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND
WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT. 
EACH PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN
CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

 

Section 18.              Notices.

 

(a)                                  Place of Delivery.  Every notice or other
communication relating to this Agreement shall be in writing, and shall be
mailed to or delivered to the party for whom or which it is intended at such
address as may from time to time be designated by it in a notice mailed or
delivered to the other party as herein provided; provided, that unless and until
some other address be so designated, all notices and communications by Executive
to the Company shall be mailed or delivered to the Company at its principal
executive office, and all notices and communications by the Company to Executive
may be given to Executive personally or may be mailed to Executive at
Executive’s last known address, as reflected in the Company’s records.

 

(b)                                 Date of Delivery.  Any notice so addressed
shall be deemed to be given or received (i) if delivered by hand, on the date of
such delivery, (ii) if mailed by courier or by overnight mail, on the first
business day following the date of such mailing, and (iii) if mailed by
registered or certified mail, on the third business day after the date of such
mailing.

 

Section 19.              Section Headings.

 

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

18

--------------------------------------------------------------------------------


 

Section 20.              Entire Agreement.

 

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive.  This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.

 

Section 21.              Survival of Operative Sections.

 

Upon any termination of Executive’s employment, the provisions of Section 8
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

 

Section 22.              Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.  The execution of this Agreement may be by actual or
facsimile signature.

 

*          *          *
[Signatures to appear on the following page.]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

COWEN GROUP, INC.

 

 

 

 

 

By:

/s/ Peter A. Cohen

 

Name: Peter A. Cohen

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

By:

/s/ Jane Gerhard

 

Name: Jane Gerhard

 

Title: Head of Human Resources

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Stephen Lasota

 

Stephen Lasota

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT

 

As a condition of my becoming employed by, or continuing employment with, Cowen
Group, Inc., a Delaware corporation (the “Company”), and in consideration of my
employment with the Company and my receipt of the compensation now and hereafter
paid to me by the Company, I agree to the following:

 

Section 1.       Confidential Information.

 

(a)           Company Group Information.  I acknowledge that, during the course
of my employment, I will have access to information about the Company and its
direct and indirect subsidiaries and affiliates (collectively, the “Company
Group”) and that my employment with the Company shall bring me into close
contact with confidential and proprietary information of or concerning the
Company Group.  In recognition of the foregoing, I agree, at all times during
the term of my employment with the Company and for the ten (10) year period
following my termination of my employment for any reason, to hold in confidence,
and not to use, except for the benefit of the Company Group, or to disclose to
any person, firm, corporation, or other entity without written authorization of
the Company, any Confidential Information that I obtain or create.  I further
agree not to make copies of such Confidential Information except as authorized
by the Company.  I understand that “Confidential Information” means information
that the Company Group has developed, acquired, created, compiled, discovered,
or owned or will develop, acquire, create, compile, discover, or own, that has
value in or to the business of the Company Group that is not generally known and
that the Company wishes to maintain as confidential.  I understand that
Confidential Information includes, but is not limited to, any and all non-public
information that relates to the actual or anticipated business and/or products,
research, or development of the Company, or to the Company’s technical data,
trade secrets, or know-how including, but not limited to, research, product
plans, or other information regarding the Company’s products or services and
markets, customer lists, and customers (including, but not limited to, customers
of the Company on whom I called or with whom I may become acquainted during the
term of my employment), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company
either directly or indirectly in writing, orally, or by drawings or inspection
of premises, parts, equipment, or other Company property.  Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that have become publicly and generally known through no unauthorized
disclosure by me or others who were under confidentiality obligations as to the
item or items involved or (ii) any information that I am required to disclose
to, or by, any governmental or judicial authority; provided, however, that in
such event I will give the Company prompt written notice thereof so that the
Company Group may seek an appropriate protective order

 

--------------------------------------------------------------------------------


 

and/or waive in writing compliance with the confidentiality provisions of this
Confidentiality, Non-Interference, and Invention Assignment Agreement (the
“Non-Interference Agreement”).

 

(b)           Former Employer Information.  I represent that my performance of
all of the terms of this Non-Interference Agreement as an employee of the
Company has not breached and will not breach any agreement to keep in confidence
proprietary information, knowledge, or data acquired by me in confidence or
trust prior or subsequent to the commencement of my employment with the Company,
and I will not disclose to any member of the Company Group, or induce any member
of the Company Group to use, any developments, or confidential or proprietary
information or material I may have obtained in connection with employment with
any prior employer in violation of a confidentiality agreement, nondisclosure
agreement, or similar agreement with such prior employer.

 

Section 2.       Developments.

 

(a)           Developments Retained and Licensed.  I have attached hereto, as
Schedule A, a list describing with particularity all developments, original
works of authorship, developments, improvements, and trade secrets that I can
demonstrate were created or owned by me prior to the commencement of my
employment (collectively referred to as “Prior Developments”), which belong
solely to me or belong to me jointly with another, that relate in any way to any
of the actual or proposed businesses, products, or research and development of
any member of the Company Group, and that are not assigned to the Company
hereunder, or if no such list is attached, I represent that there are no such
Prior Developments.  If, during any period during which I perform or performed
services for the Company Group both before or after the date hereof (the
“Assignment Period”), whether as an officer, employee, manager, director,
independent contractor, consultant, or agent, or in any other capacity, I
incorporate (or have incorporated) into a Company Group product or process a
Prior Development owned by me or in which I have an interest, I hereby grant the
Company Group, and the Company Group shall have, a non-exclusive, royalty-free,
irrevocable, perpetual, transferable worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell, and otherwise distribute such Prior Development as part of or in
connection with such product or process.

 

(b)           Assignment of Developments.  I agree that I will, without
additional compensation, promptly make full written disclosure to the Company,
and will hold in trust for the sole right and benefit of the Company all
developments, original works of authorship, inventions, concepts, know-how,
improvements, trade secrets, and similar proprietary rights, whether or not
patentable or registrable under copyright or similar laws, which I may solely or
jointly conceive or develop or reduce to practice, or have solely or jointly
conceived or developed or reduced to practice, or have caused or may cause to be
conceived or developed or reduced to practice, during the Assignment Period,
whether or not during regular working hours, provided they either (i) relate at
the time of conception, development or reduction to practice to the business of
any member

 

A-2

--------------------------------------------------------------------------------


 

of the Company Group, or the actual or anticipated research or development of
any member of the Company Group; (ii) result from or relate to any work
performed for any member of the Company Group; or (iii) are developed through
the use of equipment, supplies, or facilities of any member of the Company
Group, or any Confidential Information, or in consultation with personnel of any
member of the Company Group (collectively referred to as “Developments”).  I
further acknowledge that all Developments made by me (solely or jointly with
others) within the scope of and during the Assignment Period are “works made for
hire” (to the greatest extent permitted by applicable law) for which I am, in
part, compensated by my salary, unless regulated otherwise by law, but that, in
the event any such Development is deemed not to be a work made for hire, I
hereby assign to the Company, or its designee, all my right, title, and interest
throughout the world in and to any such Development.

 

(c)           Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Developments made by me (solely or jointly with
others) during the Assignment Period. The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, and any other
format.  The records will be available to and remain the sole property of the
Company Group at all times.  I agree not to remove such records from the
Company’s place of business except as expressly permitted by Company Group
policy, which may, from time to time, be revised at the sole election of the
Company Group for the purpose of furthering the business of the Company Group.

 

(d)           Intellectual Property Rights.  I agree to assist the Company, or
its designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto.  I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of the Assignment Period until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, the Company shall reimburse me for my reasonable expenses incurred in
connection with carrying out the foregoing obligation.  If the Company is unable
because of my mental or physical incapacity or unavailability for any other
reason to secure my signature to apply for or to pursue any application for any
United States or foreign patents or copyright registrations covering
Developments or original works of authorship assigned to the Company as above,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the

 

A-3

--------------------------------------------------------------------------------


 

application for, prosecution, issuance, maintenance, and transfer of letters
patent or registrations thereon with the same legal force and effect as if
originally executed by me.  I hereby waive and irrevocably quitclaim to the
Company any and all claims, of any nature whatsoever, that I now or hereafter
have for past, present, or future infringement of any and all proprietary rights
assigned to the Company.

 

Section 3.       Returning Company Group Documents.

 

I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. In the event I
find any such documents, materials, information or property in my possession
after my termination of employment, I will promptly make arrangements to return
same after finding it.  I agree further that any property situated on the
Company’s premises and owned by the Company (or any other member of the Company
Group), including disks and other storage media, filing cabinets, and other work
areas, is subject to inspection by personnel of any member of the Company Group
at any time with or without notice.

 

Section 4.       Disclosure of Agreement.

 

As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.

 

Section 5.       Restrictions on Interfering.

 

(a)           Non-Competition.  During the period of my employment with the
Company under the Employment Agreement dated as of the date hereof
(the “Employment Period”) and the Post-Termination Non-Compete Period, I shall
not, directly or indirectly, individually or on behalf of any person, company,
enterprise, or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities, anywhere in the United
States or elsewhere in the world or in any other jurisdiction in which the
Company Group conducts business. For the avoidance of doubt, nothing herein
shall be construed to prohibit me from (i) owning less than two percent (2%) of
any publicly held corporation, or (ii) accepting employment with any entity
whose business is diversified but which engages in Competitive Activities, so
long as I do not, directly or indirectly, render services or assistance to any
division, business unit or subsidiary of such entity that is in any way engaged
in Competitive Activities.

 

(b)           Non-Interference.  During the Employment Period and the
Post-Termination Non-Interference Period, I shall not, directly or indirectly
for my own account or for the account of any other individual or entity, engage
in Interfering Activities.  For the avoidance of doubt, nothing herein shall be
construed to prohibit me from encouraging, soliciting, or inducing any
“immediate family member” (as defined in

 

A-4

--------------------------------------------------------------------------------


 

Item 404 of Regulation S-K) to terminate his or her employment with or services
to the Company Group or from hiring such immediate family member.

 

(c)           Definitions.  For purposes of this Non-Interference Agreement:

 

(i)            “Business Relation” shall mean any current or prospective client,
customer, licensee, or other business relation of the Company Group, or any such
relation that was a client, customer, licensee, supplier, or other business
relation within the six (6) month period prior to the expiration of the
Employment Period, in each case, to whom I provided services, or with whom I
transacted business, or whose identity became known to me in connection with my
relationship with or employment by the Company.

 

(ii)           “Competitive Activities” shall mean any business activities in
which Cowen Group, Inc., or any member or division of the Company Group that is
managed by me, engages (or has committed plans to engage) during the Employment
Period, or, for purposes of any period following my termination of employment
for any reason, as of the date of such termination; provided, however, that if
Cowen Group, Inc., or such member or division of the Company Group, as
applicable, ceases to engage in any business activity for a period of at least
six (6) consecutive months following the Employment Period, the term
“Competitive Activity” shall no longer include such business activity.

 

(iii)          “Interfering Activities” shall mean (A) encouraging, soliciting,
or inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person’s employment with or services to (or in
the case of a consultant, materially reducing such services) the Company Group;
(B) hiring any individual who was employed by the Company Group within the six
(6) month period prior to the date of such hiring; or (C) encouraging,
soliciting, or inducing, or in any manner attempting to encourage, solicit, or
induce, any Business Relation to cease doing business with or reduce the amount
of business conducted with the Company Group, or in any way interfering with the
relationship between any such Business Relation and the Company Group.

 

(iv)          “Person” shall mean any individual, corporation, partnership
(general or limited), limited liability company, joint venture, association,
joint-stock company, trust (charitable or non-charitable), unincorporated
organization, or other form of business entity.

 

(v)           “Post-Termination Non-Compete Period” shall mean the period
commencing on the date of the termination of the Employment Period for any
reason and ending one hundred twenty (120) days after such date of termination.

 

(vi)          “Post-Termination Non-Interference Period” shall mean the period
commencing on the date of the termination of the Employment Period for any
reason and ending one hundred twenty (120) days after such date of termination.

 

A-5

--------------------------------------------------------------------------------


 

Section 6.       Reasonableness of Restrictions.

 

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company.  In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Non-Interference Agreement are
reasonable and valid in geographical and temporal scope and in all other
respects and are essential to protect the value of the business and assets of
the Company Group.  I acknowledge further that the restrictions and limitations
set forth in this Non-Interference Agreement will not materially interfere with
my ability to earn a living following the termination of my employment with the
Company and that my ability to earn a livelihood without violating such
restrictions is a material condition to my employment with the Company.

 

Section 7.       Independence; Severability; Blue Pencil.

 

Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in equity. 
If any of the provisions of this Non-Interference Agreement or any part of any
of them is hereafter construed or adjudicated to be invalid or unenforceable,
the same shall not affect the remainder of this Non-Interference Agreement,
which shall be given full effect without regard to the invalid portions.  If any
of the covenants contained herein are held to be invalid or unenforceable
because of the duration of such provisions or the area or scope covered
thereby, I agree that the court making such determination shall have the power
to reduce the duration, scope, and/or area of such provision to the maximum
and/or broadest duration, scope, and/or area permissible by law, and in its
reduced form said provision shall then be enforceable.

 

Section 8.       Injunctive Relief.

 

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group.  Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, or other equitable relief by a
court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of this Non-Interference Agreement without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach.  Notwithstanding any other provision to the contrary, I acknowledge and
agree that the Post-Termination Non-Compete Period, or Post-Termination
Non-Interference Period, as applicable, shall be tolled during any period of
violation of any of the covenants in Section 5 hereof and during any other
period required for litigation during which the Company or any other member of
the Company Group seeks to enforce such covenants against me if it is ultimately
determined that I was in breach of such covenants.

 

A-6

--------------------------------------------------------------------------------


 

Section 9.       Cooperation.

 

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation (after taking into account my other personal and
professional commitments) to the Company and/or any other member of the Company
Group and its or their respective counsel in connection with any investigation,
administrative proceeding, or litigation relating to any matter that occurred
during my employment in which I was involved or of which I have knowledge.  As a
condition of such cooperation, the Company shall reimburse me for reasonable
out-of-pocket expenses incurred at the request of the Company with respect to my
compliance with this paragraph.  I also agree that, in the event that I am
subpoenaed by any person or entity (including, but not limited to, any
government agency) to give testimony or provide documents (in a deposition,
court proceeding, or otherwise) that in any way relates to my employment by the
Company and/or any other member of the Company Group, I will give prompt notice
of such request to the Company and will make no disclosure until the Company
and/or the other member of the Company Group has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.

 

Section 10.     General Provisions.

 

(a)           Governing Law and Jurisdiction.  EXCEPT WHERE PREEMPTED BY FEDERAL
LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS
NON-INTERFERENCE AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN
THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES.  ANY DISPUTE OR CLAIM
ARISING OUT OF OR RELATING TO THIS NON-INTERFERENCE AGREEMENT OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK BUT ONLY IN THE EVENT
FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS.  BY
EXECUTION OF THIS NON-INTERFERENCE AGREEMENT, THE PARTIES HERETO, AND THEIR
RESPECTIVE AFFILIATES, CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND
WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS
NON-INTERFERENCE AGREEMENT.  EACH PARTY TO THIS NON-INTERFERENCE AGREEMENT ALSO
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR
PROCEEDING UNDER OR IN CONNECTION WITH THIS NON-INTERFERENCE AGREEMENT.

 

(b)           Entire Agreement.  This Non-Interference Agreement sets forth the
entire agreement and understanding between the Company and me relating to the
subject matter herein and merges all prior discussions between us.  No
modification or amendment to this Non-Interference Agreement, nor any waiver of
any rights under this

 

A-7

--------------------------------------------------------------------------------


 

Non-Interference Agreement, will be effective unless in writing signed by the
party to be charged.  Any subsequent change or changes in my duties,
obligations, rights, or compensation will not affect the validity or scope of
this Non-Interference Agreement.

 

(c)           No Right of Continued Employment.  I acknowledge and agree that
nothing contained in this Non-Interference Agreement shall be construed as
granting me any right to continued employment by the Company.

 

(d)           Successors and Assigns.  This Non-Interference Agreement will be
binding upon my heirs, executors, administrators, and other legal
representatives and will be for the benefit of the Company, its successors, and
its assigns.  I expressly acknowledge and agree that this Non-Interference
Agreement may be assigned by the Company without my consent to any other member
of the Company Group as well as any purchaser of all or substantially all of the
assets or stock of the Company, whether by purchase, merger, or other similar
corporate transaction, provided that the license granted pursuant to
Section 2(a) may be assigned to any third party by the Company without my
consent.

 

(e)           Survival.  The provisions of this Non-Interference Agreement shall
survive the termination of my employment with the Company and/or the assignment
of this Non-Interference Agreement by the Company to any successor in interest
or other assignee.

 

*              *              *

 

A-8

--------------------------------------------------------------------------------


 

I, Stephen Lasota, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the respective date set forth below:

 

Date:                           , 2012

 

 

(Signature)

 

 

 

 

 

Stephen Lasota

 

(Type/Print Name)

 

Signature Page to Confidentiality, Non-Interference, and Invention Assignment
Agreement

 

--------------------------------------------------------------------------------


 

Schedule A

 

SCHEDULE A

 

LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2

 

Title

 

Date

 

Identifying Number or
Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x

No Developments or improvements

 

 

o

Additional Sheets Attached

 

Signature of Employee:

 

 

 

 

 

Print Name of Employee:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE OF CLAIMS

 

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

 

For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated       , 2012, with Cowen Group, Inc. (my “Employment
Agreement”)), and other good and valuable consideration, I, Stephen Lasota, for
and on behalf of myself and my heirs, administrators, executors, and assigns,
effective as of the date on which this release becomes effective pursuant to its
terms, do fully and forever release, remise, and discharge the Company, and each
of its direct and indirect subsidiaries and affiliates, together with their
respective officers, directors, partners, shareholders, employees, and agents
(collectively, the “Group”), from any and all claims whatsoever up to the date
hereof that I had, may have had, or now have against the Group, whether known or
unknown, for or by reason of any matter, cause, or thing whatsoever, including
any claim arising out of or attributable to my employment or the termination of
my employment with the Company, whether for tort, breach of express or implied
employment contract, intentional infliction of emotional distress, wrongful
termination, unjust dismissal, defamation, libel, or slander, or under any
federal, state, or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability, or sexual orientation. 
This release of claims includes, but is not limited to, all such claims arising
under the Age Discrimination in Employment Act, as amended by the Older Workers’
Benefit Protection Act (“ADEA”), Title VII of the Civil Rights Act, the
Americans with Disabilities Act, as amended by the Americans with Disabilities
Act Amendments Act, the Civil Rights Act of 1991, the Family Medical Leave Act,
and the Equal Pay Act, each as may be amended from time to time, and all other
federal, state, and local laws, the common law, and any other purported
restriction on an employer’s right to terminate the employment of employees. 
The release contained herein is intended to be a general release of any and all
claims up to the date hereof to the fullest extent permissible by law.

 

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.

 

Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 2
and Section 8 of my Employment Agreement, including the Accrued Obligations (as
defined in my Employment Agreement), (ii) any claims that cannot be waived by
law or any claims based on occurrences after the date hereof, including
whistleblower claims under the Corporate and Criminal Fraud Accountability Act
of 2002 (Sarbanes-Oxley), the Securities and Exchange Commission Whistleblower
Program, and the Commodities Futures Trading Commission Whistleblower Program,
(iii) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time; or (iv) under COBRA. 
I acknowledge and agree that as of the date I sign this Release:  (i) I have
advised the Company of all facts that I believe may

 

--------------------------------------------------------------------------------


 

constitute a violation of the Company’s Code of Business Conduct and Ethics,
compliance policies, and/or legal obligations, including under federal
securities laws; (ii) other than as disclosed under (i) of this Paragraph, I am
not aware of any other current violations of the Company’s Code of Business
Conduct and Ethics, compliance policies, and or legal obligations, including
under federal securities laws; and (iii) I have not suffered any adverse action
as a result of my conduct in this regard, or if I have suffered adverse action
based on any disclosure under (i) of this Paragraph, through this Release I am
compromising and settling any claims I may have based on any adverse action.

 

I expressly acknowledge and agree that I —

 

·              Am able to read the language, and understand the meaning and
effect, of this Release;

 

·              Have no physical or mental impairment of any kind that has
interfered with my ability to read and understand the meaning of this Release or
its terms, and that I am not acting under the influence of any medication, drug,
or chemical of any type in entering into this Release;

 

·              Am specifically agreeing to the terms of the release contained in
this Release because the Company has agreed to pay me the Severance Benefits in
consideration for my agreement to accept it in full settlement of all possible
claims I might have or ever have had, and because of my execution of this
Release;

 

·              Acknowledge that, but for my execution of this Release, I would
not be entitled to the Severance Benefits;

 

·              Understand that, by entering into this Release, I do not waive
rights or claims that may arise after the date I execute this Release;

 

·              Had or could have had [twenty-one (21)][forty-five (45)](1) days
from the date of my termination of employment (the “Release Expiration Date”) in
which to review and consider this Release, and that if I execute this Release
prior to the Release Expiration Date, I have voluntarily and knowingly waived
the remainder of the review period;

 

·              Have not relied upon any representation or statement not set
forth in this Release or my Employment Agreement made by the Company or any of
its representatives;

 

·              Was advised to consult with my attorney regarding the terms and
effect of this Release; and

 

--------------------------------------------------------------------------------

(1)           To be selected based on whether applicable termination was “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967).

 

B-2

--------------------------------------------------------------------------------


 

·              Have signed this Release knowingly and voluntarily.

 

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein.  If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit.  This
paragraph shall not apply, however, to a claim of age discrimination under ADEA
or to any non-waivable right to file a charge with the United States Equal
Employment Opportunity Commission (the “EEOC”); provided, however, that if the
EEOC were to pursue any claims relating to my employment with Company, I agree
that I shall not be entitled to recover any monetary damages or any other
remedies or benefits as a result and that this Release and Section 2 and
Section 8 of my Employment Agreement will control as the exclusive remedy and
full settlement of all such claims by me.

 

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Company Group and affirmatively agree not to seek
further employment with the Company or any other member of the Company Group.

 

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution by me (the “Revocation
Period”), during which time I may revoke my acceptance of this Release by
notifying the Company and the Board of Directors of the Company, in writing,
delivered to the Company at its principal executive office, marked for the
attention of its Chief Executive Officer.  To be effective, such revocation must
be received by the Company no later than 11:59 p.m. on the seventh (7th)
calendar day following the execution of this Release.  Provided that the Release
is executed and I do not revoke it during the Revocation Period, the eighth
(8th) day following the date on which this Release is executed shall be its
effective date.  I acknowledge and agree that if I revoke this Release during
the Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Company Group will have any
obligations to pay me the Severance Benefits.

 

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns.  If any provision
of this Release shall be held by any court of competent jurisdiction to be
illegal, void, or unenforceable, such provision shall be of no force or effect. 
The illegality or unenforceability of such provision, however, shall have no
effect upon and shall not impair the enforceability of any other provision of
this Release.

 

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. 
ANY DISPUTE

 

B-3

--------------------------------------------------------------------------------


 

OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM OF BREACH HEREOF
SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN THE SOUTHERN DISTRICT OF NEW YORK, BUT ONLY IN THE EVENT
FEDERAL JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS.  BY
EXECUTION OF THIS RELEASE, THE PARTIES HERETO, AND THEIR RESPECTIVE AFFILIATES,
CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND WAIVE ANY RIGHT TO
CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO ANY SUIT, ACTION,
OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.  EACH PARTY TO THIS
RELEASE ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY
SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.

 

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.

 

 

 

 

 

Stephen Lasota

 

Date:

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

EXHIBIT C

 

AS OF THE EFFECTIVE DATE, THE EXECUTIVE SERVES AS A MEMBER OF THE BOARD OF
DIRECTORS OF THE FOLLOWING NON-COMPETING BUSINESSES AND CHARITABLE ORGANIZATIONS

 

 

Non-Competing Businesses

 

 

Charitable Organizations

 

--------------------------------------------------------------------------------